Citation Nr: 0901720	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
depression and paranoid schizophrenia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel
INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1975 to September 1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

Procedural history

The San Diego RO originally denied the veteran's claim of 
entitlement to service connection for a nervous condition in 
a rating decision dated in July 1986, which became final.  

The veteran attempted to reopen his claim in April 2004, 
which the Muskogee RO denied in an October 2004 
determination.  The veteran also did not appeal that 
determination, and it became final.  

The present appeal stems from a July 2006 rating decision 
which declined to reopen the claim of entitlement to service 
connection for a mental condition (which has been re-
characterized as an acquired psychiatric disorder as 
reflected on the title page) due to a lack of new and 
material evidence.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in Muskogee, Oklahoma; a 
transcript is of record.


FINDINGS OF FACT

1.  In an unappealed October 2004 decision, the RO denied the 
reopening of the veteran's previously-denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

2.  The evidence associated with the claims folder subsequent 
to the October 2004 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression and paranoid schizophrenia.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).   

2.  Since the October 2004 rating decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for an acquired 
psychiatric disorder, to include depression and paranoid 
schizophrenia.  Implicit in this claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously denied claims has been received. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The VCAA duty 
to notify currently applies to all issues on appeal; the 
standard of review and duty to assist provisions, however, do 
not apply to the previously-denied claims unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  With respect 
to the veteran's service connection claim, a letter from the 
RO dated May 17, 2006 informed the veteran that the evidence 
must demonstrate "a relationship between your disability and 
an injury, disease or event in military service."  

With respect to notice regarding new and material evidence, 
the May 2006 VCAA letter specifically explained that the 
veteran's claim for an acquired psychiatric disorder was 
previously and finally denied.  This letter informed the 
veteran that evidence sufficient to reopen the veteran's 
previously-denied claim must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  
The veteran was also advised of the basis for the previous 
denial in the May 2006 letter, which noted that "service 
medical records were negative for complaints, treatments, or 
findings of an active psychosis or neurosis.  Therefore, the 
evidence you submit must relate to this fact."  

In short, the veteran was advised of the basis for the 
previous denial to determine what evidence would be new and 
material to reopen the claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In addition, the RO informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced May 2006 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised in this letter that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  With respect to private treatment records, 
the veteran was informed in the May 2006 letter that VA would 
make reasonable efforts to obtain relevant private records.  
Copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, were included with the May 2006 letter, 
and the veteran was asked to complete this release for each 
private healthcare provider so that VA could obtain these 
records on his behalf.  

The May 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (Emphasis as in the original).  

The Board notes that the May 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353- 56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, 38 
C.F.R. § 3.159(b)(1).]

Finally, there has been a significant Court decisions 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the letter instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The veteran subsequently indicated in a VCAA Notice Response 
dated June 26, 2006, that he had no other information or 
evidence to give VA to substantiate his claim and that he 
wished his claim to be adjudicated as soon as possible.  The 
veteran is obviously aware of what is required of him and of 
VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran).  Accordingly, there is no prejudice to the veteran 
in proceeding to consider his claim.

Duty to Assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has been ably represented by his service organization.  As 
noted in the Introduction he presented testimony before the 
undersigned in November 2008.  

Therefore, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
condition, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 (2008)).  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in 2004, the claim will be adjudicated by applying 
the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include depression and 
paranoid schizophrenia.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim. 

The initial denial of the claim of entitlement to service 
connection for an acquired psychiatric disorder in July 1986 
was predicated on the lack of evidence of in-service disease, 
as well as the lack of a medical nexus between the veteran's 
current schizophrenia and his military service.  (Hickson 
element (2)).  Hickson element (3), medical nexus, was also 
lacking.  Specifically, service treatment records showed that 
despite numerous visits to the dispensary for unrelated 
problems, the veteran made no complaints as to mental illness 
throughout his period of active service.  In fact, in a 
report of a mental status evaluation conducted during his 
period of active service, it was noted that the veteran 
exhibited "no significant mental illness" and that 
everything was normal.  The veteran made no complaints as to 
psychiatric symptoms during service, and no such symptoms 
were identified during his August 1976 separation 
examination.  

In fact, schizophrenia was first identified in a December 
1989 treatment note from the San Diego VAMC, thirteen years 
after his separation from service.  

When the veteran's claim was denied in October 2004, the 
following medical evidence was of record: service treatment 
records; medical records from the VA Medical Center (VAMC) in 
San Diego, California, dated from October 1998 to December 
1998 and from November 1989 to March 1990; records from the 
VAMC in Muskogee, Oklahoma from August 2003 to March 2004; 
private medical records from the Carl Albert Community Mental 
Health Center from January 1999 through July 2004; and 
records from the VAMC in Oklahoma City, dated from September 
2000 to October 2004.  The RO denied the reopening the claim 
on the basis that no new and material evidence pertaining to 
missing Hickson elements (2) and (3) had been submitted.  

As explained above, the veteran's claim for service 
connection may be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2008); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e. after 
October 2004) evidence bears directly and substantially upon 
the specific matters under consideration, namely whether the 
veteran has submitted evidence of the presence of an acquired 
psychiatric disorder in service.  
See 38 C.F.R. § 3.156 (2008).

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence to reopen the claim has not been submitted.

The evidence added to the veteran's claims folder since the 
last final decision consists of treatment records from the 
VAMC in Muskogee, Oklahoma, dated from November 2005 to July 
2006 and a transcript from the November 2008 Travel Board 
hearing.

The recent VA medical records document ongoing medical 
treatment for various health issues, including schizophrenia.  
These reports cannot be considered "new" in that they do 
not add any additional information to the diagnosis of 
schizophrenia that was already of record as of the October 
2004 rating decision.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
(medical evidence that merely documents continued diagnosis 
and treatment of disease does not constitute new and material 
evidence).  

With respect to the veteran's own statements and testimony, 
as well as the testimony of his mother, to the effect that 
his current acquired psychiatric disorder is related to his 
military service, such evidence is cumulative and redundant 
of statements made prior to the most recent final October 
2004 decision and accordingly is not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, lay persons without medical training are not 
competent to opine on medical matters such as nexus opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108." 

In short, the additional evidence supports the previously-
submitted body of evidence showing the veteran's history of 
mental illness, namely, treatment of paranoid schizophrenia 
since 1989.  None of the evidence submitted proves that an 
acquired psychiatric disorder existed in service or that the 
veteran's current acquired psychiatric disorder is in any way 
related to service.  The evidence submitted subsequent to the 
October 2004 denial of the reopening of his claim is 
therefore cumulative and redundant of the evidence of record 
at that time, and it therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2008).  

Accordingly, new and material evidence has not been 
submitted, and the claim for entitlement to service 
connection for an acquired psychiatric disorder is not 
reopened.  The benefit sought on appeal remains denied.  


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


